Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred W. Froebrich on February 11, 2022.

The application has been amended as follows: 
In the abstract:
	Line 2, deleted “counter to the gravity of the flap”
	Line 3, changed “flap assembly” to --drive--
	Line 5, deleted “a component of”
	Line 7, changed “said” to --the--
	Line 9, changed “flap-side end region of the housing of the actuator drive” to 
--other end of the housing--
	Line 10, changed “on the actuator housing and the flap at” to --by the actuator housing.  The compression spring acts on the flap between a closed position and--

	Line 12, deleted “spring is pretensioned by the flap.”

In the claims:
Claim 1,
	Line 3, inserted --having-- following “and” and changed “deployable from” to 
--extending through--
	Line 4, inserted --housing-- following the first occurrence of “second” and inserted --housing-- following the last occurrence of “second”
	Line 5, inserted --housing-- following “first”
	Line 9, inserted --housing-- following “second”
	Line 11, changed “on the” to --by the second housing end of the--
	Line 16, changed “pretensioned” to --compressed--
	Line 18, inserted --second housing end of the-- following the last occurrence of “the”

Claim 5,
	Line 3, changed “on the” to --by the second housing end of the--

Claim 6,
	Line 2, deleted “in a coaxial manner”



	Line 2, inserted --axially-- following “is”

Claim 8,
	Line 2, deleted “that faces the actuator housing” and deleted “plug-“
	Line 3, inserted --housing-- following “second”

Claim 9,
	Line 2, deleted “that faces the actuator housing”
	Line 3, inserted --manner-- following the first occurrence of “fitting” and inserted 
--housing-- following “second”

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the second end of the compression spring acting on the flap when the flap is between the closed position and an initial opening angle of the flap of less than 10° from the closed position, and the second end of the compression spring does not act on the flap when the flap is between the initial opening angle and the opened position.  See lines 12-15 of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634